—Order, Supreme Court, Bronx *124County (Douglas McKeon, J.), entered September 24, 1996, which granted plaintiffs motion for a default judgment against defendant Peter M. Albert only in the event an amended answer was not served on his behalf within 30 days, unanimously affirmed, without costs.
The motion court properly exercised its discretion in granting the motion for a default judgment only conditionally, in light of the strong policy in favor of the resolution of disputes on the merits, and the absence from the record of any contumacious behavior on the part of defendant or of any prejudice to plaintiff (see, Price v Polisner, 172 AD2d 422; Willis v City of New York, 154 AD2d 289). We have reviewed plaintiffs remaining arguments and find them to be without merit. Concur— Murphy, P. J., Sullivan, Milonas, Mazzarelli and Andrias, JJ.